April 17, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        CAROLYN J. PROMISEL, Appellant

NO. 14-12-00009-CV                      V.

EQUITABLE ASCENT FINANCIAL F/K/A HILCO RECEIVABLES, L.L.C., Appellee
                      ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 15, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
CAROLYN J. PROMISEL.
      We further order this decision certified below for observance.